Exhibit 10.26 EXECUTION VERSION CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO Cash Diversion and Commitment Fee Guaranty This CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO COMMITMENT FEE GUARANTY, dated as of November 30, 2016 (this “Amendment”), is entered into among the undersigned in connection with (a)that certain Credit Agreement, dated as of January 15, 2016, among Sunrun Hera Portfolio2015-A, LLC, a Delaware limited liability company, as Borrower (the “Borrower”), the financial institutions as Lenders from time to time party thereto (the “Lenders”) and Investec Bank PLC, as Administrative Agent for the Lenders (in such capacity, the “Administrative Agent”) and as Issuing Bank (in such capacity, the “Issuing Bank”), as amended by that certain First Amendment to Credit Agreement and Collateral Agency Agreement, dated as of May 12, 2016, and that certain Consent and Second Amendment to Credit Agreement, dated as of June 29, 2016 (as amended prior to the date hereof, the “Credit Agreement”, and as amended by this Amendment, the “Amended Credit Agreement”) and (b)the Cash Diversion and Commitment Fee Guaranty. Capitalized terms which are used but not otherwise defined herein shall have the meanings ascribed to such terms in the Amended Credit Agreement.
